Sanbobn, Circuit Judge,
(after stating the facts.') The first section of the act of congress of March 3, 1887, (24 St. p. 552,) as amended by the act of August 13, 1888, (25 St, p. 433,) defines the jurisdiction of the circuit courts in suits of a civil nature, at law or in equity, originally brought in those courts. Aside from the restriction as to the amount *242in controversy, it declares that the circuit courts shall have original cognizance, concurrent with the courts of the states, of five classes of suits: (1) Those arising under the constitution or laws of the United States, or treaties made, or which shall be made, under their authority; (2) those in which the United States are plaintiffs or petitioners; (3) those in which there is a controversy between citizens of different states; (4) those in which there is .a controversy between citizens of the same state, claiming lands under grants of different states; (5) those in which there is a controversy between citizens of a state and foreign states, citizens, or subjects.
The section then provides:
“But no person shall be arrested in one district, for trial in another, in any civil action before a circuit or district court; and no civil suit shall be brought before either of said courts, against any person, by any original process or proceeding, in any other district than that whereof he .is an inhabitant; but, where the jurisdiction is founded only on the fact that the action is between citizens of different states, suits shall be brought only in the district of the residence of either the plaintiff or the defendant.”
In the case now under consideration, the jurisdiction of the circuit court is not founded only or at all on the fact that the action is between citizens of different states. This action is one in which there is a controversy between a citizen or subject of a foreign state and a citizen of a state; hence the exception contained in the last clause, above quoted, to the general rule that no civil suit shall be brought in the circuit courts against any person by original process, in any other district than that whereof he is an inhabitant, does not apply to this action. The defendant corporation is conclusively presumed to be a resident and inhabitant of the state under whose laws it was created. Gormully & J. Manuf'g Co. v. Pope Manuf'g Co., 34 Fed. Rep. 818; Railroad Co. v. Koontz, 104 U. S. 5, 12; Filli v. Railroad Co., 37 Fed. Rep. 65; Booth v. Manufacturing Co., 40 Fed. Rep. 1; Myers v. Murray, 43 Fed. Rep. 695; National Typographic Co. v. New York Typographic Co., 44 Fed. Rep. 711. It would seem to follow that if this plaintiff, a subject of Great Britian, and presumably a resident of Canada, desires to bring suit against this defendant in the circuit courts of the United States, he must do so in the district of Michigan, of which the defendant is an inhabitant. The acts of congress do not, in our- opinion, give the citizens or subjects of foreign states the right or privilege of maintaining actions against the citizens of the United States in the circuit courts in any district in which the plaintiffs may chance to find a ticket or other agent of the defendants carrying on their business. If they desire to bring suits in the federal courts of the nature of the one at bar, they must resort to the circuit court in the district of defendant’s residence. These views are sustained by the following decisions: Wilson v. Telegraph Co., 34 Fed. Rep. 561, 563, 564; Machine Co. v. Walthers, 134 U. S. 41, 43, 44, 10 Sup. Ct. Rep. 485; Denton v. International Co., 36 Fed. Rep. 1, 3; Filli v. Railroad Co., 37. Fed. Rep. 65. The motion to set aside the service of summons and dismiss the complaint must be granted.
*243It might be suggested that there is'an apparent conflict between this decision and that rendered orally by -Judge Nelson in 1890, in the case of Peterson v. Chicago, St. P., M. & O. Ry. Co.,1 in which ft was held that, on account of the action of that company in accepting and taking the benefit of a special statute of the state of Minnesota, (Sp. Laws 1881, c. 219,) which authorized it to purchase, construct, and operate railroads in Minnesota, and provided that in all suits to which it was a party in the state of Minnesota it should be deemed a domestic corporation, it had subjected it to the jurisdiction of this court in a suit brought against it by an alien. It is sufficient to say that in the case at bar the question presented in the Peterson Case does not arise. Let an order be entered sotting aside' the service of the summons and dismissing the action.
Nelson, District Judge, concurring.

 Not reported.